Citation Nr: 0728036	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  05-14 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky




INTRODUCTION

The veteran had active service from January 1964 to January 
1966. 
 
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.

The May 2004 rating decision granted service connection for 
PTSD, and assigned a 50 percent disability evaluation, 
effective February 25, 2003.  

In VA Form 9's received in February 2005 and May 2005, and a 
signed statement received in June 2005, the veteran requested 
a hearing before a Veterans Law Judge (VLJ) of the Board at 
the local RO.  The veteran later withdrew this request in May 
2007.  See 38 C.F.R. § 20.704(e) (2006).

Unfortunately, further development of the evidence is 
required before the Board can adjudicate the veteran's 
pending claims.  So, regrettably, these claims are being 
remanded to the RO via the Appeals Management Center (AMC).  
VA will notify him if further action is required on his part.


REMAND

In September 2004, the RO denied the veteran's claim of 
entitlement to TDIU.  The veteran, in a February 2005 VA Form 
9, and again in a June 2005 VA Form 9, disagreed with the 
RO's decision and asserted that the veteran's PTSD was severe 
enough to render him unable to obtain and maintain 
employment.  This constitutes a timely notice of disagreement 
(NOD) with the RO's September 2004 decision.  So this claim 
must be remanded to the RO for issuance of a statement of the 
case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  The veteran also must be given an opportunity to 
perfect an appeal to the Board concerning this additional 
issue by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Moreover, the disposition of the veteran's claim of 
entitlement to an increased disability evaluation for his 
service-connected PTSD could potentially impact 
the disposition of the claim of entitlement to a TDIU, and 
vice versa. See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991) (two issues are "inextricably intertwined" when 
they are so closely tied together that a final decision on 
one issue cannot be rendered until a decision on the other 
issue has been rendered).  This also avoids piecemeal 
adjudication of the claims with common parameters.  See 
Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

In July 2007, the veteran submitted a copy of a discharge 
summary from a June 2007 hospitalization at the St. Louis, 
Missouri VA Medical Center (VAMC), Jefferson Barracks 
division.  At that time, he did not waive his right to have 
this additional evidence initially considered by the RO 
(AMC).  Therefore, the RO (AMC) must first consider this 
additional evidence and issue another SSOC, as appropriate.  
See 38 C.F.R. §§ 19.31.  See also 38 C.F.R. § 20.1304(c) 
(any pertinent evidence submitted by the appellant or his 
representative must be referred to the agency of original 
jurisdiction for initial review, unless this procedural right 
is waived by the appellant or his representative, or unless 
the Board determines the benefit sought can be allowed on 
appeal without such a referral).

Additionally, the available VA medical records do not confirm 
whether the veteran has had more recent treatment at the 
VAMC, since March 2007.  These additional records may contain 
important medical evidence or confirmation of the veteran's 
assertions.  VA must make a "reasonable effort" to obtain 
these and other relevant records.  If the RO did make a 
reasonable effort to obtain all of the veteran's VA medical 
treatment records, but they were unavailable, there is no 
specific indication in the file that these records do not 
exist or that further attempts to obtain them would be 
futile.  See 38 U.S.C.A. § 5103A(b) (West 2002).  As VA has a 
duty to request all available and relevant records from 
Federal agencies, including VA medical records, another 
search must be made for any additional VA medical records 
that might be available for consideration in this appeal.  
See 38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

With regard to the veteran's claim for a higher disability 
rating for his PTSD, the Board acknowledges that he was most 
recently afforded a VA examination in March 2007, and that a 
copy of the examination report is in his claims file.  
Nonetheless, the veteran has been hospitalized for multiple 
psychiatric complaints since that time, and continues to 
assert that his symptoms have worsened.  As such, in order to 
effectively evaluate the veteran's PTSD, more recent 
objective characterizations of the condition and its 
associated symptomatology, as well as a more recent Global 
Assessment of Functioning (GAF) score - including an opinion 
as to the basis of the score, are required.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (when the veteran 
appeals the initial rating assigned for his disability, just 
after establishing his entitlement to service connection for 
it, VA must consider his claim in this context - which 
includes determining whether he is entitled to a "staged" 
rating to compensate him for times since the effective date 
of his award when his disability may have been more severe 
than at other times during the pendency of his appeal).  

Furthermore, a determination as to the severity of his PTSD 
is complicated by the fact that the veteran has been 
diagnosed with major depression, anxiety, obsessive 
compulsive personality, and dementia.  The Board is unclear 
as to whether these diagnoses may be dissociated from, or are 
part and parcel of, the disability at issue.  Symptoms 
related to nonservice-connected disorders generally cannot be 
used as grounds for increasing the rating for his PTSD.  The 
Board cannot render an informed decision concerning the level 
of disability caused by PTSD in the absence of specific 
medical information regarding these coexisting conditions.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is 
precluded from differentiating between symptomatology 
attributed to a nonservice-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so).  

As a result, an opinion is also needed concerning whether his 
service-connected PTSD, is of sufficient severity to 
realistically render him unable to obtain and retain 
substantially gainful employment.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Therefore, an additional 
VA examination to obtain more current findings in this regard 
would be useful in evaluating the appeal.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, the appeal is remanded to the RO (via the AMC) 
for the following development and consideration:

1.  Obtain complete records of the 
veteran's treatment at the VAMC in St. 
Louis, Missouri, from March 2007 to the 
present.  If these records are 
unavailable, simply do not exist, or 
further attempts to obtain them would be 
futile, document this in the claims file.  
See 38 U.S.C.A. § 5103A(b).  

2.  Following the completion of the 
aforementioned development, schedule the 
veteran for another VA mental status 
examination to ascertain the current 
severity and all manifestations of his 
service-connected PTSD under the 
applicable rating criteria.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  

Conduct all testing and evaluation needed 
to make this determination.  The claims 
file must be made available to the 
examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand, and 
he or she is asked to indicate that he or 
she has reviewed the claims folder.  The 
examiner should review the results of any 
testing prior to completion of the report 
and should detail the veteran's 
complaints and clinical findings, 
clinically correlating his complaints and 
findings to each diagnosed disorder.  In 
particular, the examiner should opine as 
to whether diagnoses of record of 
anxiety, major depression, and dementia 
may be clinically dissociated from, or 
are part and parcel of, the PTSD, as well 
as indicate what specific symptoms are 
attributable to the service-connected 
PTSD, as opposed to symptoms referable to 
any other service-connected or 
nonservice-connected disabilities 
(whether mental and/or physical).  If it 
is not possible or feasible to make this 
differentiation, please expressly 
indicate this and explain why this cannot 
be done.  Please also discuss the 
rationale of all opinions provided.  

The examiner should also assign an Axis V 
diagnosis (GAF score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  This 
includes, if possible, sorting what 
measure of the GAF score is attributable 
to the PTSD versus other conditions 
(whether mental and/or physical).  

The examiner also should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD, 
including an opinion as to whether he is 
able to obtain or retain substantially 
gainful employment.  Any indications that 
the veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in 
the examination report.  

3.  The RO should consider all additional 
evidence received since issuance of the 
most recent SSOC, in April 2007, and 
readjudicate the issues of entitlement to 
an increased disability rating for PTSD, 
and entitlement to TDIU.  If either 
benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The veteran must be advised that a timely 
substantive appeal (e.g., a VA Form 9) 
concerning the TDIU issue must be 
received in order to invoke the Board's 
appellate consideration.  If, and only 
if, the veteran submits a timely 
substantive appeal concerning the TDIU 
claim should this additional issue be 
forwarded to the Board for appellate 
consideration.  

The purpose of this remand is to further develop the record 
and afford due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

